                  Case 2:19-cv-00956-TSZ Document 28 Filed 05/26/20 Page 1 of 11




 1                                                        THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   DANIEL LEONARD,                                 No. 2:19-cv-956-TSZ
10                          Plaintiff,               STIPULATED PROTECTIVE ORDER
11            v.
12   THE BOEING COMPANY,
13                          Defendant.
14

15                                           STIPULATION
16            Plaintiff, Daniel Leonard, and Defendant The Boeing Company, by and through their
17   undersigned counsel, hereby agree to the entry of the Protective Order below.
18
     By: s/ Emily A. Bushaw                            By: s/ Rodney R. Moody
19
     Emily A. Bushaw #41693                            Rodney R. Moody #17416
20   Samuel Nicholas Jackson #54142                    Law Offices of Rodney R. Moody
     Perkins Coie LLP                                  2707 Colby Ave., Ste. 603
21   1201 Third Avenue, Suite 4900                     Everett, WA 98201
     Seattle, WA 98101-3099                            Telephone: 425.740.2940
22   Telephone: 206.359.8000                           Facsimile: 425.740.2941
     Facsimile: 206.359.9000                           Email: rmoody@rodneymoodylaw.com
23
     Email: EBushaw@perkinscoie.com                    Attorneys for Plaintiff
24            SJackson@perkinscoie.com
     Attorneys for Defendant The Boeing Company
25

26

      STIPULATED PROTECTIVE ORDER                                                Perkins Coie LLP
      (No. 2:19-cv-956-TSZ) –1                                          1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     92269579.1                                                              Fax: 206.359.9000
                  Case 2:19-cv-00956-TSZ Document 28 Filed 05/26/20 Page 2 of 11




 1                                                  ORDER
 2            Pursuant to FRCP 26(c) and LCR 26(c) and the stipulation of the parties, the Court
 3   hereby enters the following Protective Order.
 4   1.       PURPOSES AND LIMITATIONS
 5            Discovery in this action is likely to involve production of confidential, proprietary, or
 6   private information for which special protection may be warranted. Accordingly, the parties
 7   hereby stipulate to and petition the Court to enter the following Stipulated Protective Order. The
 8   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
 9   protection on all disclosures or responses to discovery, the protection it affords from public
10   disclosure and use extends only to the limited information or items that are entitled to
11   confidential treatment under the applicable legal principles, and it does not presumptively entitle
12   parties to file confidential information under seal.
13   2.       “CONFIDENTIAL” MATERIAL
14            “Confidential” material shall include the following documents and tangible things
15   produced or otherwise exchanged: (a) either party’s accounting information or tax records, (b)
16   Plaintiff’s medical records, (c) Boeing’s sensitive personnel, payroll, EEO, and investigative
17   files, (d) confidential personal information for current and former employees of Boeing,
18   including medical records, compensation, home addresses and phone numbers, performance
19   reviews, and disciplinary history, and (e) documents that otherwise describe, contain or disclose
20   internal company information, including customer information, intellectual property, financial
21   information, trade secrets, competitive and strategic initiatives, business plans and other
22   business-related information; where such information is not readily ascertainable and which the
23   party asserting confidentiality has taken reasonable steps to maintain its confidentiality.
24   3.       SCOPE
25            The protections conferred by this agreement cover not only confidential material (as
26   defined above), but also (1) any information copied or extracted from confidential material;

      STIPULATED PROTECTIVE ORDER                                                 Perkins Coie LLP
      (No. 2:19-cv-956-TSZ) –2                                              1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     92269579.1                                                                  Fax: 206.359.9000
                  Case 2:19-cv-00956-TSZ Document 28 Filed 05/26/20 Page 3 of 11




 1   (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any
 2   testimony, conversations, or presentations by parties or their counsel that might reveal
 3   confidential material. However, the protections conferred by this agreement do not cover
 4   information that is in the public domain or becomes part of the public domain through trial or
 5   otherwise.
 6   4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
 7            4.1     Basic Principles. A receiving party may use confidential material that is
 8   disclosed or produced by another party or by a non-party in connection with this case only for
 9   prosecuting, defending, or attempting to settle this litigation. Confidential material may be
10   disclosed only to the categories of persons and under the conditions described in this agreement.
11   Confidential material must be stored and maintained by a receiving party at a location and in a
12   secure manner that ensures that access is limited to the persons authorized under this agreement.
13            4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
14   ordered by the court or permitted in writing by the designating party, a receiving party may
15   disclose any confidential material only to:
16            (a)     the receiving party’s counsel of record in this action, as well as employees of
17   counsel to whom it is reasonably necessary to disclose the information for this litigation;
18            (b)     the officers, directors, and employees (including in-house counsel) of the
19   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
20   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
21   designated;
22            (c)     experts and consultants to whom disclosure is reasonably necessary for this
23   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24            (d)     the Court, court personnel, and court reporters and their staff;
25            (e)     copy or imaging services retained by counsel to assist in the duplication of
26   confidential material, provided that counsel for the party retaining the copy or imaging service

      STIPULATED PROTECTIVE ORDER                                                 Perkins Coie LLP
      (No. 2:19-cv-956-TSZ) –3                                              1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     92269579.1                                                                  Fax: 206.359.9000
                  Case 2:19-cv-00956-TSZ Document 28 Filed 05/26/20 Page 4 of 11




 1   instructs the service not to disclose any confidential material to third parties and to immediately
 2   return all originals and copies of any confidential material;
 3            (f)     during their depositions, witnesses in the action to whom disclosure is reasonably
 4   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 5   A), unless otherwise agreed by the designating party or ordered by the Court. Pages of
 6   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
 7   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
 8   under this agreement;
 9            (g)     the author or recipient of a document containing the information or a custodian or
10   other person who otherwise possessed or knew the information.
11            4.3     Filing Confidential Material. Before filing confidential material or discussing
12   or referencing such material in court filings, the filing party shall confer with the designating
13   party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating
14   party will remove the confidential designation, whether the document can be redacted, or
15   whether a motion to seal or stipulation and proposed order is warranted. During the meet and
16   confer process, the designating party must identify the basis for sealing the specific confidential
17   information at issue, and the filing party shall include this basis in its motion to seal, along with
18   any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures
19   that must be followed and the standards that will be applied when a party seeks permission from
20   the Court to file material under seal. A party who seeks to maintain the confidentiality of its
21   information must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the
22   party filing the motion to seal. Failure to satisfy this requirement will result in the motion to seal
23   being denied, in accordance with the strong presumption of public access to the Court’s files.
24   5.       DESIGNATING PROTECTED MATERIAL
25            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each
26   party or non-party that designates information or items for protection under this agreement must

      STIPULATED PROTECTIVE ORDER                                                 Perkins Coie LLP
      (No. 2:19-cv-956-TSZ) –4                                              1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     92269579.1                                                                  Fax: 206.359.9000
                  Case 2:19-cv-00956-TSZ Document 28 Filed 05/26/20 Page 5 of 11




 1   take care to limit any such designation to specific material that qualifies under the appropriate
 2   standards. The designating party must designate for protection only those parts of material,
 3   documents, items, or oral or written communications that qualify, so that other portions of the
 4   material, documents, items, or communications for which protection is not warranted are not
 5   swept unjustifiably within the ambit of this agreement.
 6            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 7   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 8   unnecessarily encumber or delay the case development process or to impose unnecessary
 9   expenses and burdens on other parties) expose the designating party to sanctions.
10            If it comes to a designating party’s attention that information or items that it designated
11   for protection do not qualify for protection, the designating party must promptly notify all other
12   parties that it is withdrawing the mistaken designation.
13            5.2     Manner and Timing of Designations. Except as otherwise provided in this
14   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
15   ordered, disclosure or discovery material that qualifies for protection under this agreement must
16   be clearly so designated before or when the material is disclosed or produced.
17            (a)     Information in documentary form (e.g., paper or electronic documents and
18   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
19   proceedings): The designating party must affix the word “CONFIDENTIAL” to each page that
20   contains confidential material. If only a portion or portions of the material on a page qualifies
21   for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
22   making appropriate markings in the margins).
23            (b)     Testimony given in deposition or in other pretrial or trial proceedings: The
24   parties and any participating non-parties must identify on the record, during the deposition or
25   other pretrial proceeding, all protected testimony, without prejudice to their right to so designate
26   other testimony after reviewing the transcript. Any party or non-party may, within fifteen days

      STIPULATED PROTECTIVE ORDER                                                 Perkins Coie LLP
      (No. 2:19-cv-956-TSZ) –5                                              1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     92269579.1                                                                  Fax: 206.359.9000
                  Case 2:19-cv-00956-TSZ Document 28 Filed 05/26/20 Page 6 of 11




 1   after receiving the transcript of the deposition or other pretrial proceeding, designate portions of
 2   the transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
 3   confidential information at trial, the issue should be addressed during the pre-trial conference.
 4            (c)     Other tangible items: The producing party must affix in a prominent place on the
 5   exterior of the container or containers in which the information or item is stored the word
 6   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
 7   the producing party, to the extent practicable, shall identify the protected portion(s).
 8            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 9   designate qualified information or items does not, standing alone, waive the designating party’s
10   right to secure protection under this agreement for such material. Upon timely correction of a
11   designation, the receiving party must make reasonable efforts to ensure that the material is
12   treated in accordance with the provisions of this agreement.
13   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
14            6.1     Timing of Challenges. Any party or non-party may challenge a designation of
15   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
16   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
17   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
18   challenge a confidentiality designation by electing not to mount a challenge promptly after the
19   original designation is disclosed.
20            6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
21   regarding confidential designations without Court involvement. Any motion regarding
22   confidential designations or for a protective order must include a certification, in the motion or in
23   a declaration or affidavit, that the movant has engaged in a good faith meet and confer
24   conference with other affected parties in an effort to resolve the dispute without Court action.
25   The certification must list the date, manner, and participants to the conference. A good faith
26   effort to confer requires a face-to-face meeting or a telephone conference.

      STIPULATED PROTECTIVE ORDER                                                  Perkins Coie LLP
      (No. 2:19-cv-956-TSZ) –6                                              1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     92269579.1                                                                  Fax: 206.359.9000
                  Case 2:19-cv-00956-TSZ Document 28 Filed 05/26/20 Page 7 of 11




 1            6.3     Judicial Intervention. If the parties cannot resolve a challenge without Court
 2   intervention, the designating party may file and serve a motion to retain confidentiality under
 3   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
 4   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
 5   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
 6   other parties) may expose the challenging party to sanctions. All parties shall continue to
 7   maintain the material in question as confidential until the Court rules on the challenge.
 8   7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
              OTHER LITIGATION
 9
              If a party is served with a subpoena or a court order issued in other litigation that compels
10
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
11
     party must:
12
              (a)     promptly notify the designating party in writing and include a copy of the
13
     subpoena or court order;
14
              (b)     promptly notify in writing the party who caused the subpoena or order to issue in
15
     the other litigation that some or all of the material covered by the subpoena or order is subject to
16
     this agreement. Such notification shall include a copy of this agreement; and
17
              (c)     cooperate with respect to all reasonable procedures sought to be pursued by the
18
     designating party whose confidential material may be affected.
19
     8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20
              If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
21
     material to any person or in any circumstance not authorized under this agreement, the receiving
22
     party must immediately (a) notify in writing the designating party of the unauthorized
23
     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
24
     (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
25

26

      STIPULATED PROTECTIVE ORDER                                                 Perkins Coie LLP
      (No. 2:19-cv-956-TSZ) –7                                              1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     92269579.1                                                                  Fax: 206.359.9000
                  Case 2:19-cv-00956-TSZ Document 28 Filed 05/26/20 Page 8 of 11




 1   this agreement, and (d) request that such person or persons execute the “Acknowledgment and
 2   Agreement to Be Bound” that is attached hereto as Exhibit A.
 3   9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
              PROTECTED MATERIAL
 4
              When a producing party gives notice to receiving parties that certain inadvertently
 5
     produced material is subject to a claim of privilege or other protection, the obligations of the
 6
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 7
     provision is not intended to modify whatever procedure may be established in an e-discovery
 8
     order or agreement that provides for production without prior privilege review. The parties agree
 9
     to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
10
     10.      NON TERMINATION AND RETURN OF DOCUMENTS
11
              Within 60 days after the termination of this action, including all appeals, each receiving
12
     party must return all confidential material to the producing party, including all copies, extracts
13
     and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
14
     destruction.
15
              Notwithstanding this provision, counsel are entitled to retain one archival copy of all
16
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
17
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
18
     work product, even if such materials contain confidential material.
19
              The confidentiality obligations imposed by this agreement shall remain in effect until a
20
     designating party agrees otherwise in writing or a court orders otherwise.
21
              PURSUANT TO STIPULATION, IT IS SO ORDERED
22
              IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
23
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal
24
     or state proceeding, constitute a waiver by the producing party of any privilege applicable to
25

26

      STIPULATED PROTECTIVE ORDER                                                 Perkins Coie LLP
      (No. 2:19-cv-956-TSZ) –8                                             1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     92269579.1                                                                 Fax: 206.359.9000
                  Case 2:19-cv-00956-TSZ Document 28 Filed 05/26/20 Page 9 of 11




 1   those documents, including the attorney-client privilege, attorney work-product protection, or
 2   any other privilege or protection recognized by law.
 3            DATED this 26th day of May, 2020.
 4

 5

 6                                                          A
                                                            Thomas S. Zilly
 7
                                                            United States District Judge
 8

 9   Presented by:

10   By: s/ Emily Bushaw
     Emily A. Bushaw #41693
11   Samuel Nicholas Jackson #54142
     Perkins Coie LLP
12   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
13   Telephone: 206.359.8000
     Facsimile: 206.359.9000
14   Email: EBushaw@perkinscoie.com
15             SJackson@perkinscoie.com
     Attorneys for Defendant The Boeing Company
16

17    By: s/ Rodney R. Moody
      Rodney R. Moody #17416
18    Law Offices of Rodney R. Moody
      2707 Colby Ave., Suite 603
19    Everett, WA 98201
      Telephone: 425.740.2940
20
      Facsimile: 425.740.2941
21    Email: rmoody@rodneymoodylaw.com
      Attorneys for Plaintiff
22

23

24

25

26

      STIPULATED PROTECTIVE ORDER                                               Perkins Coie LLP
      (No. 2:19-cv-956-TSZ) –9                                            1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     92269579.1                                                                Fax: 206.359.9000
                  Case 2:19-cv-00956-TSZ Document 28 Filed 05/26/20 Page 10 of 11




 1                                              EXHIBIT A
 2
                                                            THE HONORABLE THOMAS S. ZILLY
 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10     DANIEL LEONARD,                                  No. 2:19-cv-956-TSZ
11                               Plaintiff,             ACKNOWLEDGEMENT AND
                                                        AGREEMENT TO BE BOUND
12                v.
13     THE BOEING COMPANY,
14                           Defendant.
15

16            I, _________________[print or type full name], of
17   ________________________________________ [print or type full address], declare under
18   penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order
19   that was issued by the United States District Court for the Western District of Washington in the
20   case of Leonard v. The Boeing Company, No. 2:19-cv-956-TSZ. I agree to comply with and to
21   be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge
22   that failure to so comply could expose me to sanctions and punishment in the nature of contempt.
23   I solemnly promise that I will not disclose in any manner any information or item that is subject
24   to this Stipulated Protective Order to any person or entity except in strict compliance with the
25   provisions of this Order.
26

      STIPULATED PROTECTIVE ORDER                                               Perkins Coie LLP
      (No. 2:19-cv-956-TSZ) –10                                           1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     92269579.1                                                                Fax: 206.359.9000
                  Case 2:19-cv-00956-TSZ Document 28 Filed 05/26/20 Page 11 of 11




 1            I further agree to submit to the jurisdiction of the United States District Court for the
 2   Western District of Washington for the purpose of enforcing the terms of this Stipulated
 3   Protective Order, even if such enforcement proceedings occur after termination of this action.
 4            Date: _____________________
 5            City and State where sworn and signed: _________________________________
 6            Printed Name: ______________________________
 7

 8                                                   Signature: _________________________________

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATED PROTECTIVE ORDER                                                  Perkins Coie LLP
      (No. 2:19-cv-956-TSZ) –11                                             1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     92269579.1                                                                  Fax: 206.359.9000
